Citation Nr: 0629262	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-29 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease, 
including hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2006 the veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.

The July 2003 rating decision denied service connection for 
exposure to asbestos and exposure to mustard gas.  While the 
veteran perfected an appeal to the Board for these claims, he 
withdrew his appeal as to these issues during the July 2006 
Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the July 2006 Board hearing, the veteran stated that 
he was undergoing treatment for hypertension by a VA 
physician.  The claims folder is absent for any such VA 
treatment records.  As such records are relevant to the issue 
on appeal, they must be obtained and associated with the 
claims file to ensure a complete record for appellate review.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, service medical records indicate that the 
veteran complained of chest pain in December 1968 and has 
current diagnoses of hypertension and coronary artery 
disease.  In this case, a medical examination is necessary 
make a decision on his claim.  38 C.F.R. § 3.159 (c)(4).  
Therefore, on remand the veteran should be afforded a VA 
examination and an opinion should be rendered addressing 
whether his heart disease is related to his service.

Finally, at the Board hearing the veteran asserted that his 
heart disease may be related to exposure to herbicides during 
service.  As the RO has not specifically addressed this basis 
for service connection, the RO should readjudicate his claim 
considering all claimed theories for entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Any VA medical records pertaining to 
examination or treatment the veteran 
received for heart problems (including 
hypertension), including those of any 
recent ongoing treatment, should be 
secured and associated with the claims 
file.

2.  Once the foregoing development has 
been accomplished, the RO should arrange 
for the veteran to be scheduled for a VA 
heart disease examination.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current heart disease (including 
hypertension) that is related to his 
military service.  The examiner is asked 
to specifically address the December 1968 
service medical record's notation 
regarding chest pain.  The examiner must 
explain the rationale for all opinions 
given.

3.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
David S. Nelson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


